Title: To George Washington from Major General Steuben, 28 July 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


					
						Sir,
						Fish Kill [N.Y.] 28th July 1780
					
					Previous to the reception of your two Letters of the  &  Instant I had been informed of our disappointment with regard to the Arms expected from France; Mr Izard made no secret of their detention or the cause—The distress I foresaw this disappointment would bring upon us determind me on a measure for which, if disapproved by your Excellency, I must be answerable. I engaged General Howe to write to the states of Connecticut & Massachusets; I wrote myself and engaged also Genls Huntingdon & Patterson to write them, to lend us each 1500 stand of Arms & Accoutrements & to send them on immediately and I have made myself answerable for their return whenever our Arms arrive from France—these 3000 & what we shall be able to collect from our stores will I hope suffice—I have disarmed all the Waggoners, General & Staff Officers Waiters & indeed every man who will not in

a day of Action be in Rank & file this will add a considerable number of Arms.
					With regard to the recovery of the Arms carried off it will I fear be difficult if not impossible—it would even be difficult to discover to whom to attribute such unpardonable negligence—The Field Officers were absent & the Regiments commanded sometimes by a Captain sometimes by a Lieut. under these Circumstances what Individual Officer can be made answerable?
					I have as much as circumstances would permit exerted myself to introduce some discipline into this part of the Army which I am sorry to say was almost without—the Recruits are in a train of Exercise & improve, near half of them have served before, but are not much better instructed than the new Recruits.
					I have made the necessary Arrangements for the Light Infantry & shall be happy if they meet your Excellencys approbation the Companies are formed agreable to your Excellencys orders. I have myself chosen the Non Commmission’d Officers & Soldiers & even the Arms & I dare flater myself that the Corps will be the admiration of our Allies as well as the terror of our Enemies, there is hardly a man under 20 or above 30 years of Age they are all robust & well made & have indeed a military appearance and as many of the recruits have served before, near two thirds of every Company will be old soldiers I have chosen from each Regiment, besides 3 serjts 2 D. & fifes & 42 Rank & file, 10 Men as a reserve, these are to remain with their Companies & be ready to reinforce or fill up any Vacancies that may happen in the Light Company.
					Massachusets will furnish 16 Companies[;] Connecticut 8[;] New Hampshire 3[;] New York. i.e. Clinton 2.
					Clintons cannot furnish more unless reinforced & even if the four Regiments could furnish each one Company one more would still be wanting for the Batn of York & Hampshire, it was for this reason I proposed forming 3 Comps. of State Troops from whom I should have chosen such Officers & Men as had already served but as your Excellency seem desirous that the men Should be under Continental Officers I have alterd my proposition to the Governor who was with me to day. all I could obtain was that Clintons Brigade should be reinforced so as to be able to furnish three Companies & that the State Troops should furnish a Capt. Sub. & as many men as will Compose two compleat Companies these must be taken as one Company but may be afterwards divided into two one of which may be commanded by Continental Officers & the other by the State Officers who will be Old Officers who have resign’d & for whom the Governor seems to have a regard.
					If your Excellency approves this Arrangement the 3d Batn of Light

Infantry will be compleat & equally good with the others—I shall however wait your orders to put it in execution. I am with great respect & esteem sir Your Excellencys most Obedt humble servt
					
						steuben
					
				